Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David McDowell Robinson petitions this court for a writ of mandamus, alleging the district court has unduly delayed acting on a motion for reconsideration filed in the district court. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court disposed of this motion by an order entered on July 10, 2012. Accordingly, because the district court has decided Robinson’s case, we deny the mandamus petition as moot. We grant Robinson leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in *633the materials before the court and argument would not aid the decisional process.

PETITION DENIED.